Case 2:18-cv-08048-SVW-JC Document 64 Filed 09/16/19 Page 1 of 5 Page ID #:883



   1   L. LIN WOOD, P.C.                                  CHATHAM LAW GROUP
       L. Lin Wood (admitted pro hac vice)                Robert Christopher Chatham
   2   lwood@linwoodlaw.com                               chris@chathamfirm.com
       Nicole J. Wade (admitted pro hac vice)             CA State Bar No. 240972
   3
       nwade@linwoodlaw.com                               3109 W. Temple St.
   4   Jonathan D. Grunberg (admitted pro hac vice)       Los Angeles, CA 90026
       jgrunberg@linwoodlaw.com                           213-277-1800
   5   G. Taylor Wilson (admitted pro hac vice)
       twilson@linwoodlaw.com                             WEISBART SPRINGER HAYES, LLP
   6   1180 West Peachtree Street, Ste. 2040              Matt C. Wood (admitted pro hac vice)
       Atlanta, Georgia 30309                             mwood@wshlpp.com
   7                                                      212 Lavaca Street, Ste. 200
       404-891-1402
   8   404-506-9111 (fax)                                 Austin, TX 78701
                                                          512-652-5780
   9                                                      512-682-2074 (fax)

  10   Attorneys for Plaintiff Vernon Unsworth
  11   QUINN EMANUEL URQUHART                             QUINN EMANUEL URQUHART
       & SULLIVAN, LLP                                    & SULLIVAN, LLP
  12
       Alex B. Spiro (admitted pro hac vice)              Robert M. Schwartz (Bar No. 117166)
  13   alexspiro@quinnemanuel.com                         robertschwartz@quinnemanuel.com
       51 Madison Avenue, 22nd Floor                      Michael T. Lifrak (Bar No. 210846)
  14   New York, New York 10010                           michaellifrak@quinnemanuel.com
       Telephone: (212) 849-7000                          Jeanine M. Zalduendo (Bar No. 243374)
  15                                                      jeaninezalduendo@quinnemanuel.com
                                                          865 South Figueroa Street, 10th Floor
  16
                                                          Los Angeles, California 90017-2543
  17
       Attorneys for Defendant Elon Musk
  18
  19                             UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
  20
       VERNON UNSWORTH,                                   Case No. 2:18-cv-08048-SVW (JC)
  21
                                    Plaintiff             Judge: Hon. Stephen V. Wilson
  22
                 v.                                       JOINT STIPULATION TO REQUEST
  23                                                      AMENDMENTS TO SCHEDULING
       ELON MUSK,                                         ORDER
  24
                                    Defendant.            Complaint Filed: Sept. 17, 2018
  25                                                      Trial Date: Dec. 3, 2019

  26

  27

  28


       09172-00001/11075535.2                         1
Case 2:18-cv-08048-SVW-JC Document 64 Filed 09/16/19 Page 2 of 5 Page ID #:884



   1            Plaintiff Vernon Unsworth and Defendant Elon Musk (collectively, the “Parties”) by and
   2 through their counsel of record, hereby stipulate pursuant to Central District of California Local

   3 Rules (“L.R.”) 7-1 to request that the Court amend the Scheduling Order (Doc. 54)1 to permit at
   4 least six depositions to be taken after the close of discovery on September 13, 2019 and to permit
   5 Plaintiff to take in excess of ten (10) depositions, as follows:
   6            1.        WHEREAS, on June 17, 2019, the parties filed their Proposed Discovery Plan,
   7 which provided that fact discovery would close on Friday, September 13, 2019;
   8            2.        WHEREAS, the Parties have acted diligently in undertaking discovery, having
   9 exchanged written discovery and taken a total of seven (7) depositions to date;
  10            3.        WHEREAS, this is the first request by the Parties to amend deadlines in the

  11 Scheduling Order;
  12            4.        WHEREAS, the amendments requested in this Joint Stipulation will not delay the
  13 currently scheduled trial date of December 3, 2019 or any other scheduled date or deadline;

  14            5.        WHEREAS, both Parties agree to the amendment of the Scheduling Order as set
  15 forth herein;
  16            NOW THEREFORE, the Parties agree and stipulate to the following:
  17            1.        The deposition of third-party witness Ryan Mac, who published certain statements
  18                      at issue in this litigation, will take place after the close of discovery, as soon as can

  19                      be arranged after resolution of his motion to quash the subpoenas served on him by
  20                      both parties;
  21            2.        Defendant will make available for deposition Steve Davis, an employee of a
  22                      Defendant-related entity whose deposition was initially noticed for September 9,
  23                      after the close of discovery as soon as can be arranged in light of the ongoing
  24                      medical condition that rendered him unable to attend his scheduled deposition;
  25
  26       1
            The Parties are treating the Proposed Discovery Plan that was attached as Exhibit A to the
     Joint Rule 26(F) Report and Proposed Discovery Plan submitted on June 17, 2019, (Doc. 54), as
  27 the “Scheduling Order.” The Parties are not aware that the Court has actually issued a Scheduling
  28 Order based on that proposed plan but are proceeding on the assumption that the Proposed
     Discovery Plan is the currently operative Scheduling Order in this matter.


       09172-00001/11075535.2                                 1
Case 2:18-cv-08048-SVW-JC Document 64 Filed 09/16/19 Page 3 of 5 Page ID #:885



   1             3.        Defendant will make available for deposition third-party witness Sam Teller, who
   2                       until very recently was employed by Defendant-related entities and who was

   3                       identified in Defendant’s Supplementary Interrogatory Responses served on August
   4                       21, after the close of discovery on a date to be agreed upon by counsel not later
   5                       than October 11, 2019;
   6             6.        Plaintiff will subpoena for deposition third-party witness David Arnold, a former
   7                       employee of a Defendant-related entity, who was identified as the result of the
   8                       document production by third-party Tesla in response to a subpoena on September
   9                       11, after the close of discovery not later than October 11, 2019;
  10             7.        Plaintiff will subpoena for deposition third-party witness Juleanna Glover with

  11                       Ridgely Walsh, LLP, who was identified as a result of the document production by
  12                       third-party Tesla in response to a subpoena on September 11, after the close of
  13                       discovery not later than October 11, 2019;

  14             8.        Plaintiff shall be permitted to take in excess of the statutory limit of ten (10)
  15                       depositions solely to complete the depositions set forth herein;
  16             9.        The Parties have agreed that they will not seek any other depositions except those
  17                       set forth herein absent exceptional circumstances;
  18

  19             The Parties have submitted herewith a proposed Order for the Court’s consideration to
  20 effectuate the agreed-upon requested amendments to the Scheduling Order.
  21
  22
  23
  24
  25
  26
  27
  28


       09172-00001/11075535.2                                  2
Case 2:18-cv-08048-SVW-JC Document 64 Filed 09/16/19 Page 4 of 5 Page ID #:886



   1 DATED: September 16, 2019         Respectfully submitted,
                                       L. LIN WOOD, P.C.
   2

   3
   4                                    By       /s/ Lin Wood
                                          L. LIN WOOD, P.C.
   5                                      L. Lin Wood (admitted pro hac vice)
   6                                      lwood@linwoodlaw.com
                                          Nicole J. Wade (admitted pro hac vice)
   7                                      nwade@linwoodlaw.com
                                          Jonathan D. Grunberg (admitted pro hac vice)
   8                                      jgrunberg@linwoodlaw.com
                                          G. Taylor Wilson (admitted pro hac vice)
   9                                      twilson@linwoodlaw.com
  10                                      1180 West Peachtree Street, Ste. 2040
                                          Atlanta, Georgia 30309
  11                                      404-891-1402
                                          404-506-9111 (fax)
  12
                                           -and-
  13

  14                                       CHATHAM LAW GROUP
                                           Robert Christopher Chatham
  15                                       chris@chathamfirm.com
                                           CA State Bar No. 240972
  16                                       3109 W. Temple St.
                                           Los Angeles, CA 90026
  17
                                           213-277-1800
  18
                                           -and-
  19
                                           WEISBART SPRINGER HAYES, LLP
  20                                       Matt C. Wood (admitted pro hac vice)
                                           mwood@wshlpp.com
  21
                                           212 Lavaca Street, Ste. 200
  22                                       Austin, TX 78701
                                           512-652-5780
  23                                       512-682-2074 (fax)
  24                                       Attorneys for Plaintiff Vernon Unsworth
  25
  26
  27
  28


       09172-00001/11075535.2               3
Case 2:18-cv-08048-SVW-JC Document 64 Filed 09/16/19 Page 5 of 5 Page ID #:887



   1 DATED: September 16, 2019                     QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
   2

   3
   4                                                By        /s/ Michael T. Lifrak
                                                      Michael T. Lifrak (Bar No. 210846)
   5                                                  michaellifrak@quinnemanuel.com
                                                      Robert M. Schwartz (Bar No. 117166)
   6                                                  robertschwartz@quinnemanuel.com
   7                                                  Jeanine M. Zalduendo (Bar No. 243374)
                                                      jeaninezalduendo@quinnemanuel.com
   8                                                  865 South Figueroa Street, 10th Floor
                                                      Los Angeles, California 90017-2543
   9                                                  Telephone: (213) 443-3000
  10                                                      Alex B. Spiro (admitted pro hac vice)
  11                                                      alexspiro@quinnemanuel.com
                                                          51 Madison Avenue, 22nd Floor
  12                                                      New York, New York 10010
                                                          Telephone: (212) 849-7000
  13
                                                          Attorneys for Defendant Elon Musk
  14
  15
  16 Pursuant
      Pursuantto L.R. 5-4.3.4(a)(2)(i), the filer
     hereby attests that all signatories listed, and on
  17 whose behalf this filing is submitted, concur in
     the filing’s content and have authorized the
  18
     filing.
  19
       /s/Nicole Jennings Wade
  20
  21
  22
  23
  24
  25
  26
  27
  28


       09172-00001/11075535.2                              4
